Citation Nr: 1527139	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) (previously evaluated as adjustment disorder with depressed mood) from April 1, 2005, to September 26, 2011.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD from September 26, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2001 to September 2004.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2015, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period from April 1, 2005, to September 26, 2011, symptoms of the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas to include work, relationships, judgment, thinking, or mood.

2.  Symptoms of the Veteran's PTSD have not approximated total occupational and social impairment.

CONCLUSIONS OF LAW

1.  From April 1, 2005, to September 26, 2011, the criteria for an increased initial rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.The criteria for an initial rating in excess of 70 percent for the Veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's current appeal originates from a disagreement with the initial ratings assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, all necessary assistance has been provided to the appellant.  VA has assisted the appellant in obtaining identified and available evidence needed to substantiate the claim, including pertinent medical records.  Also, the appellant was provided with a VA examination in September 2011.  The Board finds that the examiner provided sufficient detail for the Board to make a decision in this appeal and the report is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also, the appellant was also provided with the opportunity to attend a Board Hearing which, as noted, he attended via video conference in March 2015.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claims for an initial rating greater than 10 percent for PTSD from April 1, 2015 to September 26, 2011, and greater than 70 percent from September 26, 2011.  The appeal is now ready to be considered on the merits.

II.  Analysis

A.  Factual Background

Service treatment records show that the Veteran was treated at a hospital in May 2004 after exhibiting self-mutilating behavior by carving a word on his arm with a knife and having homicidal thoughts.  Findings revealed that he was alert and oriented times three with minimal, but normal speech.  His mood was described as "depressed" and thought processes were logical and goal directed.   His judgment was noted to have been impaired in the past, but appropriate on examination, and his insight was fair.  Subsequent records note that he had severe difficulties adjustment to the stressors of deployment to a combat zone.  He was assessed as having adjustment disorder with depressed mood and was initially prescribed Celexa which was later changed to Zoloft due to side effects.  

Service records show that the Veteran was medically discharged from service in September 2004 due to his psychiatric condition.

Postservice records show that the Veteran underwent a VA general examination in November 2004, but did not report to a scheduled psychiatric examination that same month.  The VA general examination report notes that he had a "multitude of ...mental health issues".

VA outpatient records show that the Veteran was seen at a VA emergency department clinic in November 2004 for right ankle pain.  He reported at that time that he needed a primary care provider to get his regular medication, including Zoloft and Ambien.  He reported being in counseling prior to his service separation, but was noted to be reluctant to talk about the issues other than to say it had to do with violence in Iraq.  He was assessed as having depression and questionable PTSD and was referred for a mental health clinic consult.  

A mental health record in November 2004 shows that the Veteran was new to VA and had been discharged in September 2004.  He reported that he had been in counseling and was not sure why, but thought it may have been for PTSD.  He reported violent behavior in Iraq, but did not want to discuss it.  He was restarted on Zoloft and was also prescribed Trazadone.  

In April 2006, the Veteran was seen in a VA emergency department clinic after "blacking out" while working at a convenience store.  He reported drinking on the weekends and taking illicit drugs for one month.  He was assessed as having multi-substance abuse.

Private medical records dated from February 2011 to May 2011 show that the Veteran underwent a sleep study and was diagnosed as having mild sleep apnea.  

At a VA examination in September 2011, the Veteran reported that he was currently separated from his first wife since 2006 and had a 7 year old child with her.  He said he also has an 8 month old daughter and had been with her mom since 2007.  He said he did not do much activity outside of work and drank heavily and used mixed drugs after service until 2009.  Symptoms related to his diagnosed PTSD included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and impaired impulse control.  The examiner reported that the Veteran presented as someone who had suppressed symptoms, yet had a multitude of problems typical of returning Veterans with unidentified PTSD such as mixed depression, anxiety, substance abuse problems, relationship problems and job failures.  The examiner also reported that the Veteran had a history of current chronic sleep disturbance consistent with signs and symptoms pattern of PTSD; noted by frequent nightmares, restlessness, frequent awakenings.  He added that it was beyond the scope of the evaluation to determine if he had any other conditions that could in part account for sleep problems (e.g. sleep apnea); however, he said his described insomnia can clearly be related to PTSD.  

The Veteran testified at a Board video conference hearing in March 2015 that for the six to six and a half years after service he had a lot of issues with people and had separated from his wife.  He denied receiving any psychiatric treatment for this period and explained that he did not realize what was going on and wish he could have had someone to talk to.  He said he tried to "hide it" or act "like I'm normal".  He estimated that his mental health either stayed the same or worsened since getting out of service.  He said he had had a lot of girlfriends, but that the relationships never lasted.  He reported having trust issues in his personal and work relationships.  In terms of employment, he said he has held about 50 jobs since service with some jobs lasting a couple of days and some lasting a couple of months.  He said he leaves his jobs for preventive reasons because he fears that something will go wrong or someone will get hurt.  He said he left his last job in 2013 or 2014 and was not working at that time.  He said he had two children whom he reported by name and age, and said he drove to the hearing with his son.

B.  Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 10 percent is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations;  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

C.  Discussion

Rating Greater Than 10 Percent from April 1, 2015, to September 26, 2011

By comparing the pertinent lay and medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD is more consistent with a 70 percent rating for the appeal period from April 1, 2005, to September 26, 2011. 

As a starting point, the evidence pertaining to the period from April 1, 2005, to September 26, 2001, is scant.  In this regard, the Veteran testified in March 2015 that he did not seek medical attention for his PTSD during the period from 2004 to 2011.  With this said, records prior to and subsequent to this period support a 70 percent rating for this period.  Such records include the Veteran's service treatment records which show that he was treated as an inpatient in service in May 2004 for adjustment disorder with depressed mood and was prescribed medication (Zoloft) at that time.  Records also show that he was discharged from service in September 2004 due to his psychiatric condition.  (The AOJ recognized this fact and assigned a temporary 100 percent evaluation based upon 38 C.F.R. § 4.129.  Because there was no "running award" and that this was a temporary evaluation, the issue before the Board is not a restoration issue and there has been no 38 C.F.R. § 3.105 violation. )  While VA records reveal that he did not report to a scheduled VA psychiatric examination in November 2004 (he explained at the March 2015 Board hearing that he did not know he was supposed to report to the VA psychiatric examination in 2004), he did report to a VA general examination in November 2004 at which time he was noted to have a "multitude of ...mental health issues".  Also, VA outpatient records in November 2004 show that he was restarted on Zoloft per his request and was also prescribed Trazadone.  Further evidence of the Veteran's ongoing psychiatric symptoms for the period in question include the Veteran's March 2015 Board hearing testimony that his psychiatric condition remained the same or may have even worsened since service.  He said he tried to "hide it" or act "like I'm normal".

In regard to specific psychiatric symptoms, there is the opinion of the VA examiner in September 2011 who reported that the Veteran presented as someone who suppressed symptoms, but has had multitude of problems typical of returning Veterans with unidentified PTSD such as mixed depression, anxiety, substance use problems, relationship problems and job failures.  He thus dates these symptoms back to service.  Also, the Veteran reported in a March 2012 statement that after service he became very depressed and suicidal and was still that way at present.  These noted symptoms show deficiencies in most areas including work, family relations, and thinking and/or mood.  

In specific regard to social impairment, the Veteran testified that his wife left him approximately two years after service, in 2006, and he has had a lot of girlfriends which did not last.  He explained that he had trust issues in his personal and work relationships.  He also said he had lived with his mother and was presently living with the mother of his 8 month old daughter.  He indicated that he did not do much activity outside of work.

In terms of occupational impairment, the record shows that the Veteran reported at the September 2011 VA examination having approximately 50 jobs since service.  He said it had been hard for him to keep a job as it was hard to stay focused and he was tired due to his sleep problems.  

In short, while the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating for the period from April 1, 2005, to September 26, 2011, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 70 percent rating for the pertinent period from April 1, 2005, to September 26, 2011, requiring deficiencies in most areas including work, family relations, and thinking and/or mood. 

The Board further finds for the period from April 1, 2005, to September 26, 2011, that the criteria for the 100 percent rating are not established by the Veteran's symptomatology, and it therefore cannot be said that his disability picture more nearly approximates that contemplated for the 100 percent rating for this period.  In this regard, the evidence shows that the Veteran has been employed during the period from April 1, 2005 to September 26, 2011, and has maintained relationships; namely with his mother and children.  Thus, he does not show total occupational and social impairment nor does he have any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.  

Rating Greater than 70 Percent

The Board has now assigned a uniform evaluation of 70 percent.  However, the Board must address whether an evaluation in excess of 70 percent is warranted at any time. 

While there is obvious impairment in the Veteran's occupational and social relationships as discussed above, the evidence does not support a higher than 70 percent rating for PTSD at any point from September 26, 2011.  As noted, he is married and has maintained a relationship with his mother and children.  Also, he was not shown at the September 2011 psychiatric examination to have a thought disorder, gross impairment in thought processes or communication, an inability to perform activities of daily living, including maintaining personal hygiene, or had memory loss for names of close relatives, occupation or own name.  Moreover, he was able to recall the names of his children and the type of car he drives at the Board video conference hearing in March 2015, and reported that he drove himself and his son to the hearing.

Also, the September 2011 VA examiner assessed the Veteran as satisfying the criteria for a 70 percent rather than a 100 percent rating under VA's schedule for rating mental disorders.

Turning to the GAF scores, the Veteran was assigned a score of 50 at the September 2011 VA examination which reflects serious impairment and is more consistent with a 70 percent rating than a 100 percent rating.  The Board Member also had an opportunity to observe and interact with the appellant during the hearing.  His answers disclosed an intact memory, a continuing relationship with a relative, and the ability to follow and understand complex issues (navigation from one city to another and locate the office).  In addition, he was fully coherent and had a normal affect.

In short, while the evidence clearly shows that the Veteran's PTSD causes deficiencies in his interpersonal relationships and work in that he has trouble keeping jobs, it falls short of showing total occupational and social impairment due to his PTSD.  Accordingly, the Board does not find that the record as a whole, for the reasons above, more closely approximates total occupational and social impairment due to the Veteran's service connected PTSD at any point from September 26, 2011.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

An increased initial rating for PTSD, to 70 percent, but no higher, for the period from April 1, 2005, to September 26, 2011, is granted.

Entitlement to an initial disability rating in excess of 70 percent for PTSD from September 26, 2011, is denied.


REMAND

The Veteran's representative relayed in written argument in May 2014 the Veteran's contention that he has been 100 percent disabled for PTSD since the day he got out of service.  Also, the Veteran testified at the March 2015 Board hearing that he was not working.  Where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been  satisfied and VA must consider whether the veteran is entitled to a TDIU.  In this regard, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Here, the record shows that in October 2011 the AOJ informed the Veteran that his claim was being amended to include a claim for a TDIU in light of his June 2011 statement that his claimed sleep disorder was affecting his ability to work.  Subsequently, in December 2011, the Veteran requested that this claim be discontinued because he was working and did not understand the parameters of the claim.  However, in light of recent evidence showing that he is no longer employed and is requesting the highest possible rating for his PTSD, the claim for a TDIU should be considered as a component of the claim for higher ratings for PTSD.  Consequently, the RO should develop and adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

2.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA contracted facility. All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO/AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


